Citation Nr: 0904951	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and [redacted]
ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1965 to September 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2008, the Veteran appeared at a Travel Board hearing 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  

Notably, in July 2008, the Veteran submitted a claim to the 
RO for entitlement to service connection for PTSD.  Such 
issue is not before the Board, and the issue of entitlement 
to service connection for a psychiatric disability other than 
PTSD is characterized accordingly.

The issue of entitlement to service connection for 
hypertension claimed as secondary to diabetes mellitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, the evidence 
of record establishes that the Veteran did go ashore into the 
Republic of Vietnam during the Vietnam era; thus, exposure to 
herbicides during service is presumed. 

2.  The competent medical evidence of record establishes that 
the Veteran has a current diagnosis of diabetes mellitus, 
type II.
3.  An acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against a finding that any currently diagnosed psychiatric 
disability is related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II claimed 
as due to Agent Orange exposure is warranted.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a psychiatric disability, other 
than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the issue of entitlement to service 
connection for diabetes mellitus, as the benefit sought is 
being granted, there is no reason to belabor its impact in 
this matter.

Regarding the issue of entitlement to service connection for 
a psychiatric disability other than PTSD, an August 2005 
letter informed the Veteran of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letter advised the 
Veteran that he should submit any medical evidence pertinent 
to his claim.  

A July 2006 letter provided notice regarding disability 
ratings and effective dates of awards.  While such notice was 
not timely (See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), this decision denies service connection.  Neither 
the rating of a disability nor the effective date of an award 
is a matter for consideration.  Consequently, the Veteran is 
not prejudiced by the notice timing defect.

Although complete notice was not provided prior to the 
initial adjudication of the claim, the Veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  Significantly, the claim was readjudicated after all 
critical notice was given (See February 2007 statement of the 
case), and the Veteran is not prejudiced by any notice timing 
defect.  

The Veteran's service treatment records (STRs) are associated 
with the claims file as are VA treatment and Social Security 
Administration (SSA) records.  

The Veteran was not afforded a VA examination as to this 
specific claim.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. § 3.159(C)(4) is a 
low "threshold" standard.

The above-listed factors as to when a VA examination for a 
nexus opinion is necessary are not shown; even the "low 
threshold" standard is not met.  There is no postservice 
evidence of a psychiatric disability until nearly 38 years 
after service, and no competent evidence suggesting there 
might be a nexus between the psychiatric disability and the 
Veteran's service.  Notably, an SSA record attributes such 
disability to non- service connected chronic back pain.  
Consequently, an examination for a medical nexus opinion is 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  VA's duty to assist is met.  It is 
not prejudicial to the Veteran for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If diabetes 
mellitus or a psychosis (as chronic disease) is manifested to 
a compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Diabetes mellitus, type II:

At the outset, in regards to the Veteran's claimed in-service 
exposure to Agent Orange, the Board notes that, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides; VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

In order to avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by the decision in Haas.  The 
specific claims affected by the stay include those involving 
claims based on  herbicide exposure in which the only 
evidence of exposure is service on a vessel off the shore of 
Vietnam.  A final decision has been reached on appeal in the 
Haas case, and the stay has been lifted.  See Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).

The Veteran's DD-214 shows training as an assault boat 
coxswain.  He was stationed on the USS Cavalier from January 
1966 to September 1968, and participated in water 
transportation, also known as ship-to-shore movements.  He 
was awarded the Vietnam Service Medal with two bronze stars 
and the Republic of Vietnam Campaign Medal with device.

The Veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to Agent Orange.  
Specifically, the Veteran alleges that he served on the USS 
Cavalier and that such vessel had two deployments to Vietnam 
while he was aboard (1966 and 1968).  He notes, that during 
this time period, he stepped foot onto Vietnam while 
performing his duties as a boat coxswain transporting 
personnel from the ship to the shore.

Several statements from his former comrades attest to the 
fact that they served on the USS Cavalier with the Veteran, 
and that he did go ashore when he transported personnel from 
the ship.  Furthermore, the Veteran and his comrades contend 
that he was given liberty in Da Nang, China Beach.

A letter from United States Navy retired Captain T.P.P. 
states:

". . . as the Ship's Welfare and Recreation Officer I 
arranged to transport ship's personnel on different 
occasions to Monkey Mountain Beach for a picnic and R & 
R.  The boat crews, and other crew personnel did go 
ashore and did swim in the water.  During one of my 
trips, I took some pictures of ship's personnel on 
Monkey Mountain Beach.

On board the ship was [the Veteran], Deck Department, 
Boat Coxswain.  . . I verify that [theVeteran], Deck 
Department, Boat Coxswain was on board the USS Cavalier 
and participated in ship to shore operations during the 
subject time, March-April 1966 and June-August 1966, and 
he did swim at Monkey Mountain Beach.  He got wet and 
was on the ground in Vietnam."

At the August 2008 Travel Board hearing, the Veteran 
reiterated his job duties as a Boat Coxswain.  Mr. J.W., his 
witness, corroborated that the Veteran transported him as 
well as other Chief Petty Officers ashore, and would wait for 
them for several hours.  He indicated that there were 
facilities for the boat crew to get a soft drink, etc. while 
they waited for the officers in order to transport them back 
to the ship (see pages 20 and 21 of the Hearing transcript).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e) (2008).  In this regard, it is noted that a 
"veteran  who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service...."Service in the Republic of Vietnam" 
includes  service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia,  
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus,  
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e)(2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

It is clear from the evidence of the record that the Veteran 
served on a ship that was deployed to Vietnam during 1966 and 
1968.  See copies of the ship's data associated with the 
claims file.  It is also clear that he was a Boat Coxswain 
and participated in ship-to-shore transportation.  In regards 
to the his allegations that he actually stepped foot onto 
Vietnam during this time period, the Veteran has submitted 
several statements and testimony reflecting that he did in 
fact go ashore while he waited to bring officers back from 
shore to the ship.  Furthermore, as noted, Capt. T.P.P stated 
that the Veteran along with the other boat crew went ashore 
with him and other officers at Monkey Mountain for a picnic, 
swimming and relaxation. 

As it is shown that the Veteran's duties consisted of 
transportation from ship to shore, it is reasonable to think 
that he would go ashore while he waited to take the officers 
back to the ship.  38 C.F.R. § 3.303(a).  Furthermore, the 
Board finds no reason to doubt the Veteran's comrades' 
statements and his sworn oral testimony attesting to the fact 
that he stepped foot onto Vietnam.  The Board will resolve 
all reasonable doubt in favor of the Veteran and concede that 
he did go ashore in Vietnam.  38 C.F.R. § 3.102.  Thus, in-
service exposure to herbicides is presumed.

A review of the claims folder reflects that the Veteran has a 
current diagnosis of diabetes mellitus, type II.  VA records 
from July 2005 to August 2008 include an August 2005 record 
which notes newly diagnosed diabetes mellitus, type II; and 
subsequent treatment for such disease is noted throughout the 
records.

Therefore, as in-service exposure to herbicides has been 
conceded, and the Veteran clearly has a current a diagnosis 
of diabetes mellitus, type II, the Board concludes that he is 
entitled to a grant of service connection for his diabetes 
mellitus, type II on a presumptive basis.

Psychiatric disability other than PTSD:

The Veteran's STRs contain no complaints of or treatment for 
a psychiatric disability.  On separation examination he was 
deemed psychiatrically normal.  

VA treatment records from July 2005 to August 2008 show 
mental health treatment beginning in 2006.  A February 2006 
mental health consultation report by S. L. C., nurse 
practitioner noted that the Veteran stated "I'm probably an 
alcoholic."  He denied any past history of mental health 
treatment or prescription.  Mental status evaluation revealed 
that he was alert and oriented in all spheres; he was 
cooperative and reasonable, although he had difficulty 
sitting still for any length of time due to back discomfort; 
his speech was normal rate and rhythm; his affect was 
congruent with his mood which was anxious and depressed; he 
denied hallucinations; his thought process was normal and 
coherent; he denied suicidal and homicidal ideation; he 
exhibited good insight and judgment; his memory was intact.  
The examiner noted that the Veteran was very concerned about 
his health as he had had a recent injury to his back.  The 
Axis I diagnoses were depressive disorder not otherwise 
specified and addictive disorder: alcohol abuse in early 
remission. 

A SSA consultation notes in part that the Veteran received 
outpatient mental health treatment in the form of counseling 
and medication for his frustration, depression, and anxiety 
related to his chronic back pain and inability to win 
compensation benefits.  He noted that the Veteran had resumed 
drinking.  He stated that his diagnosis was benign: 
adjustment disorder with mixed emotional features.  The 
examiner stated that the Veteran's mental status evaluation 
and activities of daily living were within normal limits and 
appropriate to his circumstances.  He stated that there was 
no indication of any disabling mental impairment, and the 
Veteran's functioning was limited by his medical/pain issue 
only.

As noted, under governing law, 38 U.S.C.A. § 1110, 
compensation is not payable for any disability resulting from 
alcohol or drug abuse.  Hence, the earlier diagnosed entity 
of alcohol abuse may not be service connected.

As no psychiatric disability was noted in service or 
clinically noted post-service until February 2006 (when a 
mental health consultation report revealed diagnoses of 
depressive disorder and alcohol abuse), service connection 
for the depression or anxiety now diagnosed on the basis that 
they became manifest in service and persisted is not 
warranted.  A psychosis is not shown to have been manifested 
in the first postservice year.  Consequently, the chronic 
disease (for psychosis) presumptive provisions of 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 also do not apply.  

Service connection may still be established for a psychiatric 
disability if competent evidence shows the disability is 
related to service; there is no such evidence in this case.  
No medical professional has related the Veteran's current 
depression or anxiety to his service or to any event therein.  
In fact it has been noted in the medical evidence that the 
Veteran's depression and anxiety were related to nonservice-
related concerns over his health and/or chronic back pain.

While the Veteran argues that his psychiatric disabilities 
(other than PTSD) are related to service, his own opinion in 
this matter is not competent evidence because as a layperson 
he lacks the expertise to establish medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, a lengthy passage of time between service and 
the initial postservice clinical manifestation of a 
disability is of itself a factor against a finding of service 
connection.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. 
Cir. 2000).  

In summary, the preponderance of the evidence is against 
there being a nexus between any currently diagnosed 
psychiatric disability and the Veteran's service, and 
therefore against this claim.  Accordingly, the claim of 
service connection for a psychiatric disability, other than 
PTSD, must be denied.

ORDER

Service connection for diabetes mellitus claimed as due to 
Agent Orange exposure is granted.

Service connection for a psychiatric disability, other than 
PTSD, is denied.


REMAND

The Veteran alleges that he currently has hypertension 
secondary to his now service-connected diabetes mellitus, 
type II.  After a thorough review of the his claims folder, 
the Board has determined that additional development is 
necessary prior to the adjudication of this claim.  
Specifically, this issue must be remanded in order to 
schedule the Veteran for a VA examination to clarify if his 
hypertension is related to his now service-connected diabetes 
mellitus, type II.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (if the medical evidence of record is insufficient, 
the Board is free to supplement the record by seeking an 
advisory opinion or ordering a medical examination).

In addition, as it is necessary to remand the case for the 
above reason, the RO/AMC should also take this opportunity to 
locate any and all recent VA or private treatment records 
that have not previously been associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, to include the dates and 
location of all VA and private treatment 
for hypertension.  Invite the Veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

2.  Thereafter, schedule the Veteran for a 
VA examination.  The claims file must be 
provided to the physician for review in 
conjunction with the examination, and the 
examiner should note that it has been 
reviewed.

After reviewing the file, the physician 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran has a current diagnosis of 
hypertension.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
hypertension is related to a disease or 
injury in service OR was caused or 
aggravated by service-connected 
disability, specifically the Veteran's 
service-connected diabetes mellitus, type 
II.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it  means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If it is determined 
that the claimant's hypertension was 
aggravated by his service-connected 
diabetes, the examiner is requested to 
provide an opinion as to the baseline 
level of severity of such disability 
before the onset of aggravation and the 
current level of severity.  The examiner 
should provide a complete rationale for 
any opinion provided.

3.  Readjudicate this claim.  If it 
remains denied, issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


